Citation Nr: 1828822	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-38 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Joel M. Ban, Esq.


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1994 to August 1998, and had additional National Guard service and with periods of active duty for training (ACDUTRA).  These matters are before the Board of Veterans'Appeals (Board) on appeal from March 2014 (that denied service connection for OSA) and November 2014 (that denied service connection for a traumatic head injury) rating decisions by the Salt Lake City Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffered a head injury in a motor vehicle accident (MVA) on his way home from inactive duty training (IDT) on October 6, 2012.  The record does not contain a Service Department Line of Duty Determination (LOD) for such injury, and the Veteran indicated that his unit did not prepare an LOD.  The RO sent letters dated in February and August 2014 to the Utah National Guard requesting copies of any LODs prepared in conjunction with the October 2012 accident, but the record does not include a response.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, such period of service must have been when the National Guardsman was ordered into Federal service under 38 U.S.C. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6 (c), (d) (§ 502 concerns drills and annual training).  Additionally, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled from an injury or covered disease incurred while proceeding directly to or returning directly from active duty training (ADT) or IDT. 38 C.F.R. § 3.6 (e).  Inasmuch as only active duty (to include ACDUTRA and INACDUTRA) Reserve (National Guard) service is qualifying service to establish line of duty and entitlement to compensation, development of a claim of service connection potentially based on Reserve service must include, as a threshold matter, verification of whether a claimed injury occurred during a recognized period of active duty service, or, in this instance, a determination of whether or not the Veteran was disabled during his travel home from a verified period of federalized IDT.  Such development is necessary with respect to the claim of service connection for residuals of a head injury.

The Veteran alternatively seeks service connection for OSA on a direct basis (as incurred in service) and/or as secondary to a head injury sustained in an October 6, 2012 MVA.  In his May 2014 notice of disagreement (NOD), he reported that he had problems sleeping during federalized ACDUTRA (at the Vaziani military base in Tbilisi, Georgia in October or November 2009).  His records reflect that he was awarded the Army Reserve Component Overseas Training Ribbon for such service.  He also noted difficulty sleeping while on ACDUTRA at Ft. Sill, Oklahoma from January 2010 to March 2010, which training is verified by an active duty report in the record.  On September 2014 VA examination, the examiner opined that the Veteran's OSA is less likely than not proximately due to or the result of a head injury and not aggravated beyond natural progression (by such injury).  He explained that there was significant obesity in the Veteran and that all conventional medical literature notes that obesity is the strongest known risk factor for OSA.  The opinion is not fully adequate because it does not address whether and why the problems the Veteran had sleeping during periods of ACDUTRA in 2009 and 2010 were not early manifestations of the OSA diagnosed in March 2013.  An examination to determine the likely etiology of the Veteran's OSA is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Utah Training Center, Utah Army National Guard, with a request for any LODs pertaining to the Veteran's October 6, 2012 accident that may be in the unit's possession.  If no such records are available, the unit should identify (if the information is available, and if not to so state) where the Veteran's records were forwarded upon his discharge from the National Guard.  If the response identifies a location not encompassed by the search (for additional service records pertaining to the Veteran) to date, the AOJ should contact such location with a request for the records.  If additional records are received, the AOJ should arrange for any further development suggested by information therein.

Regarding each period of ACDUTRA or INACDUTRA to which either of the claimed disabilities is alleged to be related, the AOJ should make a formal finding as to whether or not it was a period of federalized National Guard service. 

2.  The AOJ should review the Veteran's claims file, to specifically include records submitted by the Veteran such as documents noting his split-training status on October 6, 2012, his statements regarding his duties and the route he took prior to the accident on that date, and the report of the MVA in which he sustained a head injury.  The AOJ should arrange for exhaustive development to verify his duty status during such time (i.e., whether he was indeed on active duty, to include INACDUTRA or travel directly home from such service).  The verification must be exhaustive, accounting for the specific time when injury in line of duty occurred.  The AOJ should make a formal finding in a memorandum for the record as to whether or not the Veteran was on active duty, in line of duty, when the MVA in question occurred.

3.  If the Veteran's MVA on October 6, 2012 is determined to have occurred while he was in line of duty on federalized active duty service, the AOJ should arrange for him to be examined by an appropriate physician to ascertain whether he has (and identify the nature of) any current residuals of any head injury he then sustained.  The examiner should elicit from the Veteran a listing of all symptoms and impairment he considers to be residuals of such injury and opine regarding each, whether or not the Veteran has such disability. 

4.  The AOJ should arrange for the Veteran to be examined by a sleep specialist to determine the likely etiology of his sleep apnea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination (and the examiner should be advised of the AOJ's findings regarding the periods when the Veteran served on active duty (in line of duty on Federalized Service).  Based on examination and interview of the Veteran and review of his record, the examiner should provide responses to the following:

(a) Please identify the likely etiology for the Veteran's OSA.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise etiologically related to) a verified period of Federalized active duty/ACDUTRA in 2009 and 2010 service or due to an injury on any Federalized INACDUTRA? 
(b) If the OSA is found to be unrelated to the Veteran's service, please identify the etiology for the OSA considered more likely.
The examiner should include rationale with all opinions.

5.  The AOJ should then review the record, arrange for any further development suggested by the responses to the development sought above, and readjudicate the remanded claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

